Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 4, 8-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (3,951,812 and 4,419,236).
	The two patents to Hsu each disclose drying devices for removal of water from a liquid comprising a connection head (34 in ‘812; 12 in ‘236), plural drier modules (14 in ‘812; 26 in ‘436) connected by articulated connections (’24 in ‘812; 28 in ‘236), to form an envelope having one rotary degree of freedom, wherein the last drier module has multiple degrees of rotary freedom with respect to the connection head, due to the device being connected by cables (18 in ‘812; 22 in ‘236), as claimed.
3.	Claim 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Casey or Reed.

With respect to claims 2 and 3, it is submitted that connection with a cable or chain would obviously be capable of forming non-parallel and perpendicular axes, due to the multiple degrees of rotational freedom afforded.
4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 5 above, and further in view of Kyda.
	Claim 6 differs from claim 5 in recitation of a ball joint connection. Swivel connectors are well-known, as exemplified by Lyda (40), and would therefore have formed a known and obvious connection means.
5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 5 above, and further in view of Ferro.
	Claim 7 differs from claim 5 in recitation of a hook connection. Hook connections are well-known, as exemplified by Ferro (34), and would therefore have formed a known and obvious connection means.
6.	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Johnson.

	Claim 15 differs in recitation of a first drying agent being for removal of water from air and the last being a different one for removal of water from liquid. It is submitted that Johnson discloses multiple drying agents, including silica gel, which is well-known as a drying agent for air, as well as zeolite. It is noted that removal from air is considered to be a method of use recitation, not limiting the structure claimed.
7.	Claims 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of George.
	Claims 17, 18 and 20 differ from Hsu in specifying the type of oil. It is submitted that the device of Hsu may obviously be used with any type of oil, and an example of known oils, such as an insulating, lubricating transformer oil is exemplified by George.
8.	Claim 19 is allowed.
The recitation of the dryer modules being arranged such that at least one is in the liquid and one in the headspace patentably distinguishes over the prior art of record. The device of Hsu is weighted so as to sink. Removal of water from air is known, as exemplified by Peace, but there is no teaching or recitation to combine this with additional sorbers that are submerged in liquid.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest are exemplified by Pitts, Rossi and .
	10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER UPTON
Examiner
Art Unit 1778